NOTE: This order is nonprecedential.

  Wniteh ~tate~ ([ourt of ~peal~
      for !be jfeheral ([ircuit

       KING PHARMACEUTICALS, INC. AND
   KING PHARMACEUTICALS RESEARCH AND
                  DEVELOPMENT, INC.,
     Plaintiffs / Counterclaim Defendants-Appellees,
                          and
               JONES PHARMA INC.,
           Plaintiff/Counterclaim Defendant,
                           v.
                   EON LABS, INC.,
      Defendant / Counterclaim Plaintiff-Appellant,
                           v.
         ELAN PHARMACEUTICALS, INC.,
           Counterclaim Defendant-Appellee.


                       2011-1070


   Appeal from the United States District Court for the
Eastern District of New York in case no. 04-CV-5540,
Senior Judge David G. Trager.


                     ON MOTION
KING PHARMA v. EON LABS                                       2

                          ORDER
    Eon Labs, Inc. moves for a 14-day extension of time,
until April 7, 2011, to respond to Elan Pharmaceuticals,
Inc.'s Motion for Fees and Costs and for a 14-day exten-
sion of time, until April 8, 2011, to file its reply brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      (1) The motions for extensions of time are granted.
      (2) The motion for fees and costs is deferred for con-
sideration by the merits panel. Copies of this order, the
motion, and any response or reply shall be transmitted to
the merits panel.


                                     FOR THE COURT

      MAR 25 2011                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: F. Dominic Cerrito, Esq.
    James B. Monroe, Esq.
    Martin B. Pavane, Esq.
s21
                                                   FILED
                                           U. COURT OF APPEALS FOft
                                             THE FEDE~l CIRCUIT

                                               MAR 252011